Exhibit 1 INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Statement of Comprehensive Income (Unaudited) 1 Condensed Consolidated Balance Sheet (Unaudited) 2 Condensed Consolidated Statement of Changes in Equity (Unaudited) 3 Condensed Consolidated Statement of Cash Flows (Unaudited) 4 Notes to the Condensed Consolidated Financial Statements 5 PROSENSA HOLDING N.V. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) Three months ended June 30, Six months ended June 30, Note € (‘000, except per share data) License revenue 16 Collaboration revenue Total revenue Other income - 33 - 34 Research and development expense 17 ) General and administrative expense 18 ) Other gains -net 12 7 15 8 Operating loss ) Finance income Finance costs ) Finance income/(expense) – net ) ) ) Net loss ) Other comprehensive income - Total comprehensive loss * ) Loss per share attributable to the equity holders of the company during the year (in € per share) Basic and diluted loss per share ) * Total comprehensive loss is fully attributable to equity holders of the group The notes are an integral part of these condensed consolidated financial statements. 1 PROSENSA HOLDING N.V. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) Note December 31, 2012 June 30, 2013 € (‘000) Assets Non-current assets Leasehold improvements and equipment 7 Intangible assets 8 Other financial assets 9 Total non-current assets Current assets Trade and other receivables 10 Prepayments 11 Cash and cash equivalents 12 Total current assets Total assets Equity and liabilities Equity attributable to owners of the parent Share capital Share premium Other reserves Accumulated deficit ) ) Unappropriated earnings ) ) Total equity 13 Liabilities Non-current liabilities Borrowings – non-current portion 15 Derivative financial instruments 38 29 Deferred revenue 16 Total non-current liabilities Current liabilities Borrowings – current portion 15 Derivative financial instruments 10 8 Trade and other payables 14 Deferred revenue 16 Total current liabilities Total liabilities Total equity and liabilities 2 PROSENSA HOLDING N.V. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (UNAUDITED) € (‘000) Common Share capital Class O Share capital Class A Share capital Class B Share capital Total Share capital Share premium Other reserves Accumulated deficit Unappropriated earnings Total equity Balance at January 1, 2012 31 7 74 84 ) ) Net loss ) ) Appropriation of result ) - Proceeds from shares issued 91 91 Share-based payments Balance at June 30, 2012 31 7 74 ) ) Balance at January 1, 2013 35 7 74 ) ) Net loss ) ) Appropriation of result ) - Proceeds from shares issued - Share-based payments Balance at June 30, 2013 35 7 74 ) ) The notes are an integral part of these condensed consolidated financial statements. 3 PROSENSA HOLDING N.V. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six months ended June 30, Note €(‘000) Cash flows from operating activities Net loss ) ) Adjustments for: Amortization/depreciation Employee share based compensation expense 19 Reversal finance income (expense) - net ) Changes in the fair value of derivatives - ) Changes in trade and other receivables 10 ) ) Changes in prepayments 11 ) ) Changes in trade and other payables 14 ) Currency effect (outstanding) receivables and payables (1
